Title: Thomas Jefferson to David Hosack, 13 July 1816
From: Jefferson, Thomas
To: Hosack, David


          
            Sir
            Monticello July 13. 16.
          
          Uninformed of the persons particularly connected with the Botanical garden of N.Y. I hope I shall be pardoned for this address to yourself. I have just recieved from my antient friend Thouin, director of the king’s garden at Paris a packet of seeds selected by him as foreign to the US. they are of the last year’s gathering, but he informs me that if they arrive (as they have done) too late to be committed to the earth this year, most of them will be still good for the
			 ensuing year. not believing I could make a better use of them than by presenting them to the Botanical garden of N. York, I have taken the liberty of sending the packet to your address by mail, and, altho’ large, I have thought the object justified my franking it. I have not opened the packet knowing I could
			 not pack them so well again; but coming from Thouin I am sure they are worthy the acceptance of the garden. Accept the assurance of my great respect & consideration.
          Th: Jefferson
        